               Case1:21-cr-00035-EGS
              Case                      Document
                     1:21-mj-00077-RMMDocument   1 Filed
                                               102-2 Filed01/15/21
                                                           08/23/21 Page
                                                                     Page1 1ofof1 6


AO 9 I (Rev. I 1/11) Cciaunal Complaint



                                      UNITED STATES DISTRICT COURT
                                                                    for the                                  Case No. 1:21-cr-35-
                                                           District of Columbia                              EGS

                  United States of America
                             V.                                      J'   Case: 1 :21-mj-00077
                        Jeffrey P. Sabol                              )   Assigned To: Meriweather, Robin M.
                                                                      �   Assign. Date : 1/15/2021
                                                                      )   Description: Complaint w/ Arrest Warrant
                                                                     )
                            Defendn11t{s)


                                                  CRIMINAL COMPLAINT
        I, the complainant in this case, state that the following is rrue to the best ofmy knowledge and belief.
Ou or about the date(s) of             January 6. 2021                in the county of ---------- in the
------ District of                     Columbia             , the defendant(s) violated:

             Code Section                                                     Offense Description

18 U.S.C. 231(a)                                 Civil Disorder




          This criminal complaint is based on these facts:
See attached statement of facts.




          ill' Continued on the attached sheet.

                                                                                             Complainant's s1g 11afllre



                                                                                              Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1          by
Telephone (specify reliable electronic means).                                                           Robin M. Meriweather
                                                                                                         2021.01.15 18:12:47 -05'00'
                  01/15/2021
                                                                                                Judge's signature
                                                                             Robin M. Meriweather, United States Magistrate Judge
City and state:                           Washington, DC
                                                                                              P,i:nted name and titlR
   Case
   case1:21-cr-00035-EGS
        1:21-mj-00077-RMM Document 102-2 Filed -08/23/21
                                    1-1 C~~e:              Page 2 of 6
                           Document
                                                1·:21-~~j-OOO?? · -
                                                      Assigned To : Meriweather, Robin M.
                                                      Assign. Date : 1/15/2021
                                                      Description: Complaint w/ Arrest Warrant

                                   STATEMENT OF FACTS

        I am a Special Agent with the Federal Bureau oflnvestigation ("FBI") and I am assigned
to the Washington Field Office. As a Special Agent with the Federal Bureau of Investigation, I am
authorized by law or by a Government agency to engage in or supervise the prevention, detention,
investigation, or prosecution of a violation of Federal criminal laws.

         The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include pennanent and tempora1y security baITiers and posts manned by U.S. Capitol
Police . Only authorized people with appropriate identification are allowed access inside the U.S.
Capitol. On Janua1y 6, 2021, the exterior plaza of the U.S . Capitol was also closed to members of
the public.

        On Januaiy 6, 2021 , a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D .C. During the joint session,
elected members ofthe United States House of Representatives and the United States Senate were
meeting in separate chainbers of the United States Capitol to ce1tify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Sho1tly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to sepai·ate chambers to resolve a paiticular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a lai·ge crowd gathered outside the U.S. Capitol.
As noted above, temporaiy and pennanent baITicades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings unde1way inside.

       At such time, the ce1tification proceedings still unde1way and the exterior doors and
windows ofthe U.S . Capitol were locked or othe1wise secured. Members ofthe U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, between 1:00
p.m. and 2:00 p.m., individuals in the crowd forced entiy into the U.S. Capitol, including by
breaking windows and by assaulting members of the U.S. Capitol Police, as others in the crowd
encouraged and assisted those acts.

        Shortly thereafter, members of the United States House of Representatives and United
States Senate, including the President of the Senate, Vice President Mike Pence, were insti11cted
to-and did-evacuate the chainbers. Accordingly, the joint session ofthe United States Congress
was effectively suspended until shortly after 8:00 p.m. Vice President Pence remained in the
United States Capitol from the time he was evacuated from the Senate Chainber until the sessions
resumed.

        During national news coverage of the aforementioned events, video footage which
appeai·ed to be captured on mobile devices of persons present on the scene depicted evidence of
violations oflocal and federal law, including scores of individuals inside the U.S . Capitol building
without authority to be there.


                                                  1
   Case1:21-cr-00035-EGS
   Case 1:21-mj-00077-RMM Document
                           Document 1-1 Filed
                                   102-2 Filed01/15/21
                                               08/23/21 Page
                                                        Page23of
                                                               of56




         On Januru.y 6, 2020, during the above-referenced events, Officer B.M. ("B.M.") of the
Washington D.C. Metropolitan Police Department ("MPD") was working his 1 evening shift in his
official capacity. During that shift, B.M. was directed to repo1t to the U.S. Capitol building to assist
the U.S. Capitol Police in their duties to maintain security of the U.S. Capitol building.

        Between 4:00PM and 5:00PM that same day, B.M . walked through an interior tunnel of
the U.S. Capitol building and assumed a post in an archway which provided access to the building's
exterior. The approximate location of B.M. was noted by B.M. and is denoted below by the blue
markings.




        From this ru.·chway, alongside other unifo1med law enforcement officers, B.M. observed
hundreds of individuals gathered outside. Some of these individuals were throwing and swinging
various objects at the group of law enforcement officers. While standing in the ru.·chway to prevent
the group of individuals from breaching the U.S . Capitol building, and while wearing his official
MPD unifo1m, some of these individuals grabbed B.M. and dragged him down the stairs of the
Capitol building. These individuals forced B.M. into a prone position on the stairs and proceeded
to forcibly and repeatedly strike B.M. in the head and body with various objects.

        Specifically, one of the individuals that was depicted in at least one photograph and
numerous videos wearing a tan colored jacket, black helmet, green backpack and black gloves near
and ove1top of B.M. This individual can be seen in the referenced photograph holding an
instrument believed to be a police officer's baton across the police officer's lower neck. His left
hand is on the back side of B.M.

1 Unless othe1wise stated, for the safety of victims and witnesses, victims and confidential sources of

info1mation are refeITed to using male pronouns (regardless of gender) and conversations about victims
and confidential sources of info1mation have been altered as necessruy to reflect male pronouns.


                                                    2
   Case1:21-cr-00035-EGS
   Case 1:21-mj-00077-RMM Document
                           Document 1-1 Filed
                                   102-2 Filed01/15/21
                                               08/23/21 Page
                                                        Page34of
                                                               of56




                                            (PHOTO I)

       In the referenced video, the same individual that appears in the still photograph, can be
seen rnnning up the stairs of the United States Capitol and attempting to grab the leg of a presumed
police officer. This individual is circled in red in the still frame from the video below. The
presumed officer seems to kick the individual away from him causing the individual to fall
backwards down the stairs.




                                            (VIDEO I)




                                                 3
   Case1:21-cr-00035-EGS
   Case 1:21-mj-00077-RMM Document
                           Document 1-1 Filed
                                   102-2 Filed01/15/21
                                               08/23/21 Page
                                                        Page45of
                                                               of56




        Some moments later, this individual is captured once again seen ascending the stairs of the
Capitol, but this time the individual seems to grab a police officer and pulls the officer down the
stairs. It also seems that this individual is punching the back of the police officer as he drags him
down the stairs. It should be noted that the individual in the still photograph is dressed in the exact
same clothes, to include accessories (backpack and gloves), as the individual seen in the video.




                                             (VIDEO 2)

        On Januaiy 11, 2021 , at approximately 1630 hours, officers from the Clarkstown Police
Department, responded to a vehicle, Massachusetts Registration 1XRR98, driving e1rntically in
the town of New City, NY. The vehicle was located and the driver, subsequently identified as
Jeffrey SABOL, was found covered in blood, suffering from severe lacerations to both thighs and
anns. While officers aided SABOL, he made several spontaneous statements to include but not
limited to: "I am tired, I am done fighting", "My wounds are self-inflicted", I was "fighting tyranny
in the DC Capital", "I am wanted by the FBI".

        Clarkstown Police conducted an invento1y search of SABOL's vehicle. The invento1y
included, among other items, razor blades, a note with instrnction and password to a computer,
Sabol's Passpo1i, Social Security Card, airline e-ticket, rental cai· agreement, and numerous
electronic devices. Most impo1iantly, the cai· contained a green backpack and a tan Cai·haiitjacket,
similar to the ones depicted in the still-shots above. The vehicle was secured and towed to the
Clarkstown Police Impound Yai·d.
       On Januaiy 12, 2021 , law enforcement officers spoke with SABOL while he was
recovering at the Westchester Medical Center. SABOL advised that on Januaiy 6, 2021 , he was at
the U.S . Capitol and he was wearing a brown Carhai·tt jacket, a black or grey helmet, a big
green backpack, and black gloves. The Carhaiit jacket was the same jacket that was located in his
vehicle the night he attempted suicide and was found by the police, according to SABOL. On


                                                  4
   Case1:21-cr-00035-EGS
   Case 1:21-mj-00077-RMM Document
                           Document 1-1 Filed
                                   102-2 Filed01/15/21
                                               08/23/21 Page
                                                        Page56of
                                                               of56




Januaiy 13, 2021 , law enforcement again spoke with SABOL, and asked SABOL to review the
above-referenced VIDEO 1 and 2 of the riots that took place on Janua1y 6, 2021 at the U.S. Capitol
building. SABOL reviewed the video and stated he was indeed in the video, wearing the same
clothes he described above.
         SABOL stated to law enforcement that he ran up the stairs and jumped over a banicade.
Once over the baITicade, SABOL dragged a police officer down the stairs away from the
tunnel. SABOL acknowledged that the video seemed to depict him throwing punches at the police
officer, but he claims he was "patting him on the back" and saying "we got you man". Once at the
bottom of the stairs, SABOL claims he "covered the police officer for his own safety" while others
hit the police officer with poles. SABOL retreated from that location and ended up on the left side
of the sta.i iway with a crowd of people. SABOL told law enforcement that, approximately fifteen
minutes later, a "call to battle was announced" and SABOL "answered the call because he was a
patriot waiTior". This time, SABOL took a police officer's baton out ofthe officer's hand and used
it to "protect the officer" who was on the ground.
        SABOL was shown the above-referenced still photo of a police officer lying face down on
the ground with SABOL over him. SABOL acknowledged that he is the individual in the
picture. SABOL acknowledged that this picture looked bad and he could not recall if he hit the
police officer with the baton because he was in a fit of rage and the details ai·e cloudy.
        Based on the foregoing, your affiant submits that there is probable cause to believe that
SABOL violated 18 U.S .C. 231(a)(3), which makes it unlawful to commit or attempt to commit
any act to obstruct, impede, or interfere with any fireman or law enforcement officer lawfully
engaged in the lawful perfo1mance of his official duties incident to and during the commission of
a civil disorder which in any way or degree obstructs, delays, or adversely affects commerce or
the movement of any a1ticle or commodity in commerce or the conduct or perfo1mance of any
federally protected function. For purposes of Section 231 of Title 18, a federally protected function
means any function, operation, or action caITied out, under the laws of the United States, by any
depa1tment, agency, or instrumentality of the United States or by an officer or employee thereof.
This includes the Joint Session of Congress where the Senate and House count Electoral College
votes.

                                                      Respectfully Submitted,




                                                      Federal Bureau of Investigation

Attested to by the applicant in accordance with the requii·ements of Fed. R. Crim. P . 4.1 by
telephone, this 15th day of Januaiy 2021.
                                                                              Robin M. Meriweather

                                                     ®      p . ._ -qw-4>---2021.01.1s 1s:13:03
                                                                              -05'00'

                                                      Robin M. Meriweather
                                                      U.S. MAGISTRATE JUDGE

                                                 5
